The Attorney General is in receipt of your request for an Attorney Generals opinion in which you ask the following question: "Are parents who have transferred their children to a school district in which they do not reside eligible to sign a petition to dispense with the school district in which such parents do reside?" Your question makes reference to the provisions of 70 Ohio St. 8-106 [70-8-106] (1971), which states in pertinent part: "Upon a majority vote of the school district electors having children eligible to attend school in the grades offered in a school district, voting at the annual school district election or a special school district election called for such purpose and held not later than June 30, or upon a petition signed by sixty percent (60%) of the school district electors having children eligible to attend school in the grades offered in a school district, filed with the county superintendent of schools before June 30, either the high school (grades 9 to 12, inclusive), or the grade school (grades 1 to 8, inclusive), or both, shall be dispensed with for the ensuing year and all of the pupils who would be entitled to attend school in the grades dispensed with shall be transferred to another school district or districts maintaining course of instruction which such pupils are entitled to pursue . . . ." Section 70 Ohio St. 8-106 [70-8-106] establishes two requirements for eligibility to participate in either the election on the issue of dispensing with school services or the petition to dispense with school services. Those conditions are, (1) the individual must be an elector of the school district, and (2) the individual must have a child or children eligible to attend grades offered in the school district. The statutes establish who is a "school district elector" in 70 Ohio St. 2-102 [70-2-102] (1974), wherein it states: "To be eligible to vote in a school district election, a person must be registered with the county election board at an address located within the geographical boundaries of the district . . . ." For the purposes of 70 Ohio St. 8-106 [70-8-106], an individual is a school district elector whenever such individual is registered to vote at an address located within the geographical boundaries of the school district. An individual fulfills the second requirement established by 70 Ohio St. 8-106 [70-8-106] by merely having a child or children "eligible to attend school in the grades offered in a school district." It should be noted in the foregoing language of 8-106 that attendance by a child or children of a school district elector in the grades offered in the school district is not the requirement. The requirement is eligibility to attend There is no express statement by the Legislature of an intention to disenfranchise an otherwise qualified school district elector from participation in an election or petition to dispense with school services by reason of such school district elector's children not being in actual attendance in the grades offered at the public schools of the school district.  It is, therefore, the official opinion of the Attorney General that any person who is a qualified school district elector having a child or children eligible to attend school in the grades offered in the school district may participate in any school district election or may sign any petition contemplated under the provisions of 70 Ohio St. 8-106 [70-8-106] (1971). (JOHN F. PERCIVAL)